Title: To Thomas Jefferson from Benjamin Austin, Jr., 7 July 1803
From: Austin, Jr., Benjamin
To: Jefferson, Thomas


          
            Honored Sir
                     
            Boston July 7th 1803
          
          Your much esteem’d Letter of the 28th Utimo, I acknowledge with every sentiment of respect. when the Volume, of which you are pleas’d to express your approbation, was sent you, I did not feel myself at liberty to present it with an immediate Communication, but requested the Honorable Secretary at War to introduce it to your notice in such a mode as He thought most agreable.
          The politicks of this Country have for many Years been so serious & important, that they could not but arrest the attention of every Citizen who felt interested to realize the blessings anticipated by the adoption of the Federal Constitution.—It would be presumption in me to retrace the ground for your consideration, but permit me Sir to say, (without the detestable crime of flattery) that the change of the administration has been, under God, our only salvation.—
          Your various occupations, especially at this Crizis, must peculiarly arrest your Official attention, I can therefore only express my wishes, as a Citizen, that the measures of government under your patronage, may continue to promote the happiness, & Independance of the United States, & that your Enemies may always, as they are at present, be confounded by the wisdom & integrity of your Conduct.—
          Any Services which I can render my time will be readily devoted to their accomplishment.—
          As you have been pleas’d to read the publications of Old South, I should feel myself under equal Obligations, if you would peruse the Examiner in the Chronicle.—
          please Sir, to make my respects to Mr. Maddison, & Mr. Gallatine, & such other republican friends as are honor’d with your attention & confidence.—
          I am Honored Sir with the highest Sentiments of respect, & with the fullest confidence in your Administration Your Friend, & fellow Citizen
          
            Benj. Austin Jr.
          
          
            PS—As Letters sometimes fail, a bare acknowlegement of the receipt will be agreable.—
          
        